Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  DETAILED ACTION

Response to Amendment

This Notice of Allowance has been issued in response to applicant’s communication filed on January 03, 2022 in response to PTO Office Action. The Applicant’s remarks and amendments to the claims and/or specification were considered with the results that follow.

Claim Status

The instant application having Application has claims 1-10 and 12-21 pending: all of which are ready for examination by the examiner.  

The Applicant’s arguments filed on 01/03/2022 with respect to the PTO Office Action have been fully considered and are persuasive.

Claims 1-10 and 12-21 are pending for this office action.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The prior art made of O’Brien (U.S. No. 2015/0350266) teaches  
determining to perform a deletion evaluation function; extracting a set of deletion candidate data from application data of at least one of a plurality of applications stored in memory of the client device in response to determining to perform the deletion evaluation function.
O’Brien (U.S. No. 2015/0350266) but fails to teach the following claimed features in combination with overall claimed limitations when interpreted in light of the specification.
The following is an examiner's statement of reasons for allowance: The prior art taken as a whole does not show nor suggest generating feature detection data for each of a plurality of photographs of the set of deletion candidate data by performing a computer vision function on the each of the plurality of photographs; generating a subset of the set of deletion candidate data for deletion by selecting ones of the set of deletion candidate data that compare favorably to deletion criteria data, wherein the deletion criteria data indicates at least one unfavorable feature and wherein the subset of the set of deletion candidate data is generated by selecting ones of the plurality of photographs with feature detection data that indicates the at least one unfavorable feature is included in the ones of the plurality of photographs; and facilitating deletion of the subset of the set of deletion candidate data from the memory of the client device, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-10 and 12-21 are allowed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC M WOO whose telephone number is (571)272-4043.  The examiner can normally be reached on 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ISAAC M WOO/Primary Examiner, Art Unit 2163